Citation Nr: 1002957	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-41 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability, however diagnosed, to include a personality 
disorder and depressive disorder.  

2.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty for training from August 
1978 to November 1978, and on active duty from December 1979 
to November 1980.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran's claims file was 
subsequently transferred to the RO in Indianapolis, Indiana.

 When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2008, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  A final April 1994 rating decision denied service 
connection for a personality disorder and depressive 
disorder.

2.  A February 1997 rating decision held that new and 
material evidence had not been received to reopen the claim 
for service connection for a personality disorder and 
depressive disorder; the Veteran did not appeal the decision 
within one year of receiving notification and thus the 
decision is final.  

3.  Evidence added to the record since the February 1997 
rating decision does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection for a psychiatric disability, however diagnosed, 
to include a personality disorder and depressive disorder, 
and does not raise a reasonable possibility of substantiating 
the claim.

4.  A skin disability was initially demonstrated years after 
service, and has not been shown by competent clinical 
evidence of record to be related to service.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision which held that new and 
material evidence had not been received to reopen the claim 
for service connection for a personality disorder and 
depressive disorder is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since the February 1997 rating decision 
is not new and material, and the claim for service connection 
for a psychiatric disability, however diagnosed, to include a 
personality disorder and depressive disorder, is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).

3.  A skin disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in May 2008 that fully addressed all 
necessary notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a September 2009 supplemental statement of 
the case after the notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

The May 2008 letter also provided the criteria for assignment 
of an effective date and disability rating in the event of 
award of the benefit sought.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the May 2008 notice letter included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the Veteran's psychiatric claim was previously denied in 
1994.  Consequently, the Board finds that adequate notice has 
been provided, as the appellant was informed about what 
evidence is necessary to substantiate the elements required 
to establish service connection that were found insufficient 
in the previous denial.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service treatment records and VA treatment records.  The RO 
attempted to obtain records from the Social Security 
Administration (SSA), but was told that there were no medical 
records or decision documents for the Veteran.  

VA is not obligated to provide a medical examination if the 
Veteran has not presented new and material evidence to reopen 
a final claim.  38 U.S.C.A. § 5103A(f).  Thus, in this case a 
VA examination is not necessary for the Veteran's application 
to reopen a claim for service connection for a psychiatric 
disability.

VA has a duty to provide a VA examination expressing an 
opinion when the record lacks sufficient evidence to decide 
the veteran's claim, but contains evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4) (2008); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As discussed below, the Board finds that there is no medical 
evidence indicating that the Veteran's claimed skin 
disability may be etiologically associated with any 
established in-service event, injury, or disease.  The Board 
recognizes that the Court of Appeals for Veterans Claims 
(Court) in McLendon held that this element establishes a low 
threshold, and that a VA examination can be required based on 
medical evidence which suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits.  However, even considering the low threshold 
established here, none of the medical evidence of record in 
this case contains any indication that the Veteran's skin 
disability might be associated with any in-service event, 
injury, or disease.  Therefore, a remand in order to obtain a 
supplemental opinion regarding this issue is not required 
under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (finding that further development would serve no 
useful purpose when it would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra. 

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an 
emphasis on the evidence relevant to this appeal.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

New and Material Evidence 

The Veteran continues to assert that he now has a psychiatric 
disability, however diagnosed, as result of active duty.  On 
his December 2004 VA Form 9, the Veteran asserted that his 
personality disorder was now diagnosed as schizophrenic mood 
disorder.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the Veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

Service Connection 

In general, a veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred or 
aggravated during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).



Analysis

I.  Psychiatric Disability

In this case, an April 1994 rating decision denied service 
connection for a depressive disorder and a personality 
disorder.  The decision was not appealed and became final.  
38 U.S.C.A. § 7105 (West 2002).  The rating decision found 
that service connection was not warranted for a personality 
disorder because it was a congenital or development 
abnormality and not a ratable disability.  Service connection 
was not warranted for depressive disorder because the 
Veteran's service treatment records were negative for 
diagnosis, treatment or evidence of any psychosis, neurosis 
or any other [psychiatric] disability other than explosive 
personality disorder.  

Evidence of record at that time included the Veteran's 
service treatment records, which include an October 1980 
social work evaluation report.  The report notes that there 
was no evidence of psychosis, neurosis or other disorder 
which would require referral for psychiatric treatment.  The 
Veteran was noted to have a medical finding of explosive 
personality disorder, with antisocial and mixed features, 
chronic, severe.  The social worker recommended separation 
from the military as the Veteran was unsuitable, due to 
personality disorder.  

VA treatment reports dated in 1993 reflect inpatient and 
outpatient treatment.  Diagnoses included major depressive 
episode; history of polysubstance abuse; rule out antisocial 
personality disorder; and alcohol, cocaine and marijuana 
abuse.  

The report of a November 1993 VA psychiatric examination 
provided an Axis I diagnosis of substance abuse: alcohol, 
cocaine, marijuana; and depressive disorder, NOS.  The Axis 
II diagnosis was anti-social personality disorder.  

The February 1997 rating decision held that new and material 
evidence had not been received to reopen the Veteran's claim.  
This decision also became final.  38 U.S.C.A. § 7105.  The 
rating decision noted that a personality disorder was not a 
disease within the meaning of VA regulations, and that the 
evidence failed to show that the Veteran's depressive 
disorder was incurred or aggravated during active duty.  

Additional evidence of record at that time included a January 
1997 SSA cover letter, with an undated disability hearing 
decision.  The decision found that the Veteran's drug 
addiction and/or alcoholism were not contributing factors 
material to his disability.  He had other health problems 
that kept him from working.  The cover letter noted that the 
decision dealt only with whether or not the Veteran was 
disabled.  

Since the February 1997 rating decision became final, VA 
medical records dated in 1996 have been associated with the 
claims file.  These show, in essence, treatment for substance 
abuse and depression.  

The Veteran also submitted private medical records dated from 
1987 to 2003.  A July 2003 summary report provides that the 
Veteran had been hospitalized numerous times for psychotic 
and aggressive symptoms.  He had several diagnoses over the 
years, such as psychotic disorder not otherwise specified, 
major depression with psychosis, and impulse control 
disability.  The present diagnosis was schizoaffective 
disorder, bipolar type.  

The foregoing records simply do not link any post-service 
psychiatric diagnoses (including a personality disorder, 
depressive disorder and schizoaffective disorder) to the 
Veteran's active duty.  They do not show that the Veteran 
incurred or aggravated a psychiatric disability, however 
diagnosed, during active duty.  They raise no reasonable 
possibility of substantiating the claim.  Thus, this evidence 
is not material within the meaning of 38 C.F.R. § 3.156(a).

The Board also finds that the Veteran's assertions that he 
incurred or aggravated a psychiatric disability, including a 
personality disorder, depressive disorder or schizoaffective 
disorder, during active duty are redundant of his prior 
contentions and do not constitute new and material evidence.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, 
as a layperson, the Veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Thus, his statements are not material 
to the critical issue in this case of whether he incurred or 
aggravated a psychiatric disability, however diagnosed, 
during active duty.  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.

In sum, the evidence submitted by the Veteran raises no 
reasonable possibility of substantiating the claim for 
service connection for a psychiatric disability, however 
diagnosed, to include personality disorder and depressive 
disorder.  Thus, it is not material within the meaning of 38 
C.F.R. § 3.156(a) and the claim is not reopened.

II.  Skin Disability

The Veteran's service treatment records show that he 
complained of shaving problems in November 1980.  The report 
specifically observes that pseudofolliculitis barbae was not 
noted.  The impression was normal examination.  The Veteran's 
service treatment records do not include a separation report 
of medical history or a report of a separation medical 
examination.  

The Veteran's post-service medical records are negative for a 
skin condition for more than a decade after the Veteran's 
separation from active duty.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records show treatment for tinea versicolor in 
1993, and tinea versicolor, skin rash, and skin rash etiology 
undetermined in 1996.  None of these records relate the post-
service diagnoses to the Veteran's active duty.  As a result, 
they do not support his claim for service connection for a 
skin disability. 

The Veteran's own contentions do not constitute medical 
evidence in support of his claim.  The Veteran himself is not 
competent to diagnose the etiology of his own disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
he has a skin disability due to active duty.

The Board is aware that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, supra.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, supra.

Nevertheless, to the extent that the Veteran is able to 
observe continuity of a skin disability, his opinion is 
outweighed by the lack of pertinent findings in his service 
medical records and the lack of probative medical evidence in 
support of his claim.  Simply stated, the Board finds that 
the service medical records (indicating no skin disability 
during service) and post-service medical records (including 
no evidence of a skin disability for more than a decade after 
service, and no evidence linking the post-service skin 
disability to service) outweigh the Veteran's contentions.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a skin disability.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
psychiatric disability, however diagnosed, to include a 
personality disorder and depressive disorder, is denied.

Service connection for a skin disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


